Citation Nr: 1016961	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD), panic disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
August 1966; he served in the Army National Guard from 
September 1966 to April 1972.  The Veteran served on active 
duty for training in the Army National Guard from July 9, 
1971 through July 19, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case was remanded by the Board in 
January 2009.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in December 2008.  A transcript of that 
hearing is of record.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's cirrhosis of the liver is as likely as not 
attributable to active military service.

2.  The Veteran does not have an acquired psychiatric 
disability, including posttraumatic stress disorder (PTSD), 
panic disorder, or depression that is attributable to active 
military service.



CONCLUSIONS OF LAW

1.  The Veteran has cirrhosis of the liver that is the result 
of disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).

2.  The Veteran does not have an acquired psychiatric 
disorder, including PTSD, panic disorder, or depression that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

(The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).)

The Veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in July 2006, prior to the 
initial adjudication of the claim.  Specifically regarding 
VA's duty to notify, the notifications to the Veteran 
apprised him of what the evidence must show to establish 
entitlement to service connection, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
provided an examination in furtherance of his claims.  VA 
examinations with respect to the issues on appeal were 
obtained in April 2009 with addenda dated in January and 
February of 2010.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are more than adequate, as the opinions were predicated on a 
full reading of the STRs, (from his active duty service and 
reserve component service) and VA medical records in the 
Veteran's claims file, and considered all of the pertinent 
evidence of record, including the Veteran's lay statements 
regarding his in-service treatment for psychiatric problems, 
and in-service occupation.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no duty 
to assist was unmet.



II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Further, certain chronic diseases, including cirrhosis of the 
liver, may be presumed to have been incurred in or aggravated 
during active military service if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2009).

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2009).  Thus, service connection may be established for 
disability resulting from injuries or diseases incurred 
during active duty or ACDUTRA, but only for injuries incurred 
during INACDUTRA.



A.  Cirrhosis of the liver

The Veteran contends that his currently diagnosed cirrhosis 
of the liver is the result of his military service.  
Specifically, the Veteran alleges that his exposure to 
hazardous materials such as diesel fuels, gas fumes, and 
brake fluids while on active and reserve duty working in 
vehicle maintenance led to the development of his cirrhosis 
of the liver.  Additionally, the Veteran stated that during 
the summer of 1971, while on summer military maneuvers, he 
was unloading his truck and getting ready for duty, when 
suddenly his nose started bleeding, at which point he was 
placed in the hospital and was told that he had blood in his 
urine and stool.  When he returned home from the summer 
maneuvers, the Veteran stated that he immediately saw his 
family doctor and was informed that his platelets were very 
low.  He says he was told that this was the first sign of 
liver disease.  He noted that after a blood test was 
conducted, he was told that he was showing signs of cirrhosis 
of the liver.  See December 2008 Board hearing transcript.

The Veteran's personnel file reveals that the Veteran's 
military occupational specialty (MOS) while on active duty 
from January 26, 1966 through August 31, 1966 was an 
infantryman.  His Army Reserve and Army National Guard of 
Ohio records show that while in the Army Reserves from 
September 1, 1966 through July 31, 1970, the Veteran's 
military occupational specialty (MOS) was a cook (94B), and 
while a member of the Army National Guard of Ohio from 1970 
with a discharge date of April 15, 1972, the Veteran's MOS 
was an infantryman.  A July 14, 1971 individual sick slip (DD 
Form 689) noted that the Veteran had a history of renal 
calculi approximately one year earlier, and now complained of 
dysuria and stated that his urine appeared amber.  The 
remarks section noted that the Veteran had kidney trouble.

The Veteran was afforded a VA examination in April 2009, and 
a follow-up addendum was obtained in February 2010.  The 
examiner diagnosed the Veteran with cryptogenic nonalcoholic 
steatohepatitis (NASH) with current findings as described.  
The examiner explained that by definition, cryptogenic 
cirrhosis is cirrhosis without a defined etiology; however, 
scientists have evaluated potential occupational and 
environmental exposures as possible sources of cirrhosis in 
some people with cryptogenic cirrhosis.  The examiner pointed 
to an article from The International Archives of Occupational 
Environmental Health from 1985, which revealed that 
hydrocarbons including various types of solvents including 
petroleum and gasoline have been associated with liver 
toxicity and cirrhosis.  The examiner explained that there 
was some evidence from case reports and animal studies in the 
literature that describe exposure to mixtures of hydrocarbons 
as being associated with or potentially causative of liver 
toxicity and cirrhosis, and that the routes of exposure could 
be inhalation or skin exposure.  The examiner stated that the 
Veteran had a strong occupational history of exposure to many 
hydrocarbons and solvent mixtures in his work as a mechanic 
in the military, and noted that typical occupational 
exposures for mechanics taking care of large industrial 
vehicles did include occupational exposure to multiple types 
of hydrocarbons and hydrocarbon mixtures.  The examiner 
opined that the evidence that this past exposure has caused 
the Veteran's cirrhosis was not strong; however, in the 
absence of any other etiology, and based on review of the 
literature and knowledge of typical occupational exposures of 
mechanics and persons responsible for the care of industrial 
vehicles, it was at least as likely as not that the Veteran's 
cirrhosis of the liver was caused by or secondary to his past 
exposure to fuels, solvents, and other hydrocarbon mixtures 
that he experienced while working for the military, noting 
that his occupation likely led to substantial dermal 
absorption of these substances.

The examiner was requested to complete an addendum, because 
the claims file was not available for review at the initial 
examination.  When completing the addendum, the RO asked the 
VA examiner to take into account that the Veteran's only 
potential for routine exposure to automotive solvents and 
other hydrocarbons was from January to August of 1966 when 
his military occupational specialty (MOS) was an Auto 
Mechanic.  The Veteran was a cook in the Reserves from 1966 
to 1970 and an infantryman in the National Guard from 1970 to 
1972.  The RO stated that neither MOS carried a potential for 
exposure to significant quantities of industrial solvents.  
The RO also requested that the examiner consider the symptoms 
of pre-existing renal calculi during National Guard Service 
in July 1971.  After considering the information discussed 
above, the RO requested that the examiner determine if 
cirrhosis of the liver, first diagnosed in 1998, had its 
onset in either of the following two periods:  from November 
3, 1965 to August 31, 1966 or from July 9, 1971 to July 19, 
1971 (the portion of the Veteran's Army reserve duty spent on 
active duty for training (ACDUTRA).

An addendum to the initial examination was obtained in 
February 2010.  The examiner noted that the Veteran had job 
titles including an auto mechanic while on active duty in the 
Army, a cook, while serving in the Army Reserves, and an 
infantryman while in the Army National Guard of Ohio.  
However, despite this documentation, the examiner concluded 
that it was plausible, and at least as likely as not that the 
Veteran could have continued his duties as an auto mechanic 
while in the Reserves and in the National Guard, despite the 
fact that he may not have had the job title corresponding 
with mechanic duties.  The examiner stated that this was 
plausible because it was very common in occupational settings 
that job duties sometimes differed from those assigned 
administratively to certain job titles.  In other words, it 
was the examiner's opinion that the fact that the Veteran was 
not specifically identified as an auto mechanic did not mean 
that he did not do auto mechanic work, and in fact, the 
Veteran himself reported serving as a mechanic during his 
time after active duty.

The examiner also noted that in addition to the Veteran's 
work as an auto mechanic in the military, his post-service 
occupational history documented in clinic notes provided 
additional information concerning potential exposure to 
compounds because the records documented a 20-year history of 
working at a cosmetic factory.  One incident in particular 
occurred in 1984 when the Veteran had exposure to benzolium 
chloride, which was considered a severe exposure.  The 
examiner stated that this occupational history was not 
reported by the Veteran, and in fact, the Veteran reported 
that he had no other exposures to chemicals besides while on 
active duty.  

The examiner stated that as noted in the discussion from the 
April 2009 examination, it is clear that the role of 
occupational/environmental exposure and the development of 
cirrhosis is not well understood.  Mortality studies suggest 
an increase in mortality secondary to liver disease in groups 
with chronic exposure to organic solvents.  The examiner 
referenced the Textbook of Clinical and Occupational and 
Environmental Medicine, 2005 by Rosenstock, et al, further 
noting that in cases of cirrhosis of unknown cause, 
occupational and environmental exposures must be considered 
as possible etiologies because of multiple reports in the 
literature supporting the possibility.

In summary, the examiner explained that the Veteran had 
exposure to hydrocarbons in the military, and at least as 
likely as not, exposure to organic compounds in his 20-year 
history of work for a cosmetic manufacturing company, during 
which time he had at least one serious overexposure to a 
compound.  The examiner concluded that based on the fact that 
the Veteran had potentially relevant exposures in the 
military and outside the military, the examiner could not 
resolve the issue of whether the Veteran's cirrhosis of the 
liver was caused by or a result of exposures in the military 
(including Active duty, Army Reserves, and the Army National 
Guard of Ohio) without resorting to mere speculation.  The 
examiner also noted that based on the discussion above, and 
the fact that a causative occupational exposure could cause a 
related disease many years after the initial exposure, he 
could not resolve the issue of whether the Veteran's 
cirrhosis of the liver had its onset in either of the two 
time periods noted (November 3, 1965 through August 31, 1966 
or July 10, 1971 through July 19, 1971) without resorting to 
mere speculation.

In this case, providing the Veteran with the benefit of the 
doubt, the Board finds that his cirrhosis of the liver is at 
least as likely as not related to his active duty military 
service, and therefore, service connection is warranted.  The 
April 2009/February 2010 examiner stated that although there 
was no definite etiology known for this Veteran's cirrhosis, 
there was some evidence in medical literature that described 
exposure to mixtures of hydrocarbons as being associated with 
or potentially causative of liver toxicity and cirrhosis.  
The examiner explained that the Veteran had exposure to 
hydrocarbons in his work as a mechanic in the military, as 
well as exposure to organic compounds during his 20-year 
history of work for a cosmetic manufacturing company, during 
which time he had at least one serious overexposure to a 
compound documented in the record.  However, the examiner 
determined that because the Veteran had potentially relevant 
exposures in the military and outside the military, and due 
to the fact that a causative occupational exposure could 
cause a related disease many years after the initial 
exposure, he could not resolve the issue of whether the 
Veteran's cirrhosis of the liver was caused by or a result of 
military service.  

Although the Board is not permitted to substitute its own 
medical judgment in the place of independent medical evidence 
(see Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991)), the 
Board finds it curious that the examiner could not decide 
without resorting to speculation whether the Veteran's 
cirrhosis of the liver was related to in-service exposure to 
hydrocarbons/organic compounds, or post-service exposure to 
hydrocarbons, when the only documented in-service exposure to 
hydrocarbons occurred over an eight-month period (during 
active duty from January 1966 to August 1966 when the 
Veteran's MOS was an auto mechanic), whereas he worked at a 
cosmetic factory for 20 years, and during this period of 
time, there was a documented severe overexposure to benzolium 
chloride in 1984.

Even considering that the Veteran served in the capacity of 
an auto mechanic for his entire period of service-active 
duty, reserve duty and while in the National Guard, as the 
examiner seems to believe, and was therefore potentially 
exposed to hydrocarbons throughout his military service, his 
entire period of service lasted less than 10 years, whereas, 
he worked every day in a cosmetic factory for 20 years.

Nevertheless, the examiner explained his reasoning behind his 
conclusion that an etiology opinion would be speculative, 
noting that he was unable to determine the causative 
occupational exposure which resulted in the cirrhosis of the 
liver-i.e., if the causative occupational exposure was 
during service after exposure to gasoline and petroleum, or 
post-service, after exposure to chemicals in a cosmetic 
factory.  In addition, he did not identify any further 
relevant information that could be obtained to facilitate a 
non-speculative determination as to the degree of likelihood 
that the Veteran's cirrhosis of the liver was due to or the 
result military service.  There is no indication that the 
examiner invoked the phrase "without resort to speculation" 
as a substitute for the consideration of all pertinent facts 
and available medical facts, see Jones v. Shinseki, No. 07-
3060 (Vet. App. Mar. 25, 2010), and therefore, the Board 
finds that remanding the claim for further evidentiary 
development would serve no useful purpose.  Rather, it 
appears more likely that the examiner concluded that an 
opinion could not be provided without resort to speculation 
because there were two possible causative occupational 
exposure etiologies with neither one more likely than not the 
cause of disability.  Id.  This seems especially so given the 
examiner's first opinion of a likely relationship to service.  
Such a conclusion tends to suggest that the Veteran's in-
service exposure to gasoline and petroleum was as likely a 
factor in the subsequent development of his cirrhosis of the 
liver as any other post-service occupational exposure to 
chemicals.

Because the evidence of record results in an approximate 
balance of positive and negative evidence on the issue of 
whether the Veteran's cirrhosis of the liver developed as a 
result of in-service occupational exposure to hydrocarbons, 
as opposed to post-service exposures, the Board finds that 
service connection for cirrhosis of the liver is warranted.

B.  Acquired Psychiatric Disorder

The Veteran contends that during basic military training he 
experienced an acute onset of psychiatric symptoms stemming 
from training that involved live rounds of ammunition from a 
50-caliber machine gun being fired directly over his head 
while he crawled under barbed wire.  The Veteran noted that 
since this training exercise, he had experienced psychiatric 
symptoms that persisted throughout active duty and reserve 
service.  The Veteran noted that while in the Army National 
Guard, he continued to use medication to help his nervous 
manifestations, noting that he was placed on Valium and Xanax 
to control his psychiatric problems.  Additionally, the 
Veteran submitted a statement that was received at the Board 
in April 2010, stating his belief that his in-service 
exposure to diesel fumes might have played a part in his 
current nervous condition because the medical literature 
findings stated that prolonged exposure to diesel fumes could 
cause the kind of problems he currently experienced (nervous 
problems).  In this case, the literature the Veteran was 
referring to was a report noting the effects of military 
diesel exposure which included damage to the Central Nervous 
System.  Damage to the central nervous system, or a 
disability of the Central Nervous System, is different than 
psychiatric disorders, which can include nervous disorders.  
As such, this particular contention will not be analyzed 
below because the claim on appeal involves a psychiatric 
disability.

Initially, the Board notes that the Veteran's service 
treatment records, and service personnel records from his 
period of active duty service and his period of service in 
the Army Reserves and Army National Guard do not document any 
psychiatric treatment; nor do the personnel records show 
behavioral problems that could be indicative of a psychiatric 
problem.  The Veteran's August 1966 discharge examination 
showed a normal psychiatric evaluation, and in a Report of 
Medical History completed by the Veteran at discharge from 
active duty service (August 1966), the Veteran checked no to 
the question have you ever had or have you now, depression, 
or excessive worry, nervous trouble of any sort, frequent 
trouble sleeping, or frequent or terrifying nightmares.

The Veteran was afforded a VA mental disorders examination in 
April 2009, which included a February 2010 addendum to the 
initial examination report.  At his April 2009 examination, 
the Veteran stated that he saw a psychiatrist while stationed 
at Fort Carson, Colorado in approximately 1966, and thought 
he might have been placed on Librium.  The Veteran reported a 
significant degree of stress dealing with basic training in 
particular.  He stated that the live bullets and explosions 
going on around his head while he was crawling on the ground 
caused him to become increasingly anxious, and he stated that 
he had problems sleeping, and was shaking all the time.  The 
Veteran also stated that while training at Fort Carson, he 
witnessed a friend killed by lightning; however, he could not 
remember his friend's name.  He noted that he did all of his 
active duty service at Fort Carson, Colorado, and was sent to 
the U.S. Army National Guard of Ohio after his father was 
severely injured in a coal mine explosion and died shortly 
thereafter.

The examiner, A.A., M.D., noted that the Veteran's biggest 
post-military trauma was the death of his father from the 
coal mine explosion.  Dr. A. opined that the Veteran's 
current degree of emotional dysfunction was most likely 
caused by or a result of a combination of major depressive 
disorder and panic disorder with agoraphobia, and that his 
dysfunction was not felt to be caused by or a result of any 
military related PTSD.  Dr. A. stated that the Veteran did 
not meet the diagnostic criteria for PTSD.  In a January 2010 
addendum, Dr. A. determined that there was no verifiable 
diagnosed psychiatric disease onset between November 3, 1965 
and August 1, 1966 or between July 10, 1971 and July 19, 1971 
(the Veteran's period of active duty for training).  Dr. A. 
explained that the Veteran's service records did not 
substantiate him being treated for any psychiatric ailments, 
noting that his August 1966 hardship discharge physical 
examination documented that the Veteran had never had, or had 
at the time, experienced psychiatric ailments such as 
difficulty sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble of any sort, any drug or narcotic habit, or 
any excessive drinking habit.  Dr. A. noted that contrary to 
the Veteran's assertion that he was prescribed Librium and 
other psychiatric medications while in the military, there 
was no documentation in his military records supporting his 
assertion.  Dr. A. further noted that no other records 
contained in the claims file provide verifiable evidence for 
diagnosed psychiatric disease during those time periods.

After examining the claims file, and the Veteran, and taking 
into account the Veteran's personal history of what occurred 
during his time in the military, including considering the 
events of basic training (which the Veteran stated caused his 
current psychiatric disability), and lastly, after reviewing 
the service treatment and service personnel records, Dr. A. 
determined that the Veteran's currently diagnosed psychiatric 
disability did not have its onset during his period of active 
duty or active duty for training.  Dr. A. explained that the 
Veteran's service treatment records did not show treatment 
for any psychiatric ailment, and noted that an August 1966 
Report of Medical History filled out by the Veteran 
documented that the Veteran had never had, or had at the 
time, experienced psychiatric ailments such as difficulty 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, nervous trouble 
of any sort, any drug or narcotic habit, or any excessive 
drinking habit.  Further, Dr. A. noted that contrary to the 
Veteran's assertion that he was prescribed psychiatric 
medication while in the military, there was no documentation 
in his military records supporting his assertion.  Based on 
the above analysis, Dr. A. determined that there was no 
diagnosed psychiatric disease onset during the Veteran's 
period of active duty (November 3, 1965 through August 1, 
1966) or during his period of active duty for training (July 
10, 1971 to July 19, 1971).  Dr. A.'s opinion stands 
uncontradicted.

Further, the first documentation in the claims file of a 
psychiatric disability was not until April 2006, when M.H., 
M.D. noted that he had followed the Veteran since February 
2006 and that the Veteran suffered from anxiety with possible 
PTSD.  Although the Veteran asserts that his currently 
diagnosed psychiatric disability started while he was in boot 
camp, and that he has continued to experience nerves, panic 
attacks, and nightmares since boot camp in 1966, the Board 
does not find the Veteran's statements regarding the date of 
onset of his disability or continuity of symptoms since 
discharge, to be credible because contemporaneous statements 
in 1966 contradict his later made statements provided in the 
context of his claim for monetary benefits.  Specifically, 
despite the Veteran's statement on his May 2006 Application 
for Compensation and/or Pension (VA Form 21-526) noting 
problems with nerves, panic attacks and nightmares during 
boot camp, on an August 1966 Report of Medical History filled 
out by the Veteran at his discharge from active duty service 
in August 1966, the Veteran specifically stated that he had 
not experienced depression, or excessive worry, nervous 
trouble of any sort, frequent trouble sleeping, or frequent 
or terrifying nightmares.  The Board finds the Veteran's 
statements provided in 1966 (the time period that he later 
identified as the time when he first developed his 
psychiatric disability) to be more credible than his 
subsequent statements many years later provided in the 
context of a claim for monetary benefits, where the Veteran 
stated that he received psychiatric treatment while on active 
duty in 1966 and was prescribed psychiatric medication.  See 
April 2009 VA examination.  Here, the Veteran's recent lay 
statements regarding an in-service onset of a psychiatric 
disability, and continued symptomatology since discharge, are 
outweighed, and in fact, contradicted by, the lack of in-
service evidence of psychiatric treatment, no documented 
post-service treatment of a psychiatric disability until 
2006, and statements made by the Veteran at discharge in 1966 
noting that he had not experienced nervous trouble or 
depression. 

In conclusion, the Board finds that the Veteran's currently 
diagnosed psychiatric disability, which includes panic 
disorder with agoraphobia, and depressive disorder, not 
otherwise specified (see April 2009 VA examination), is not 
attributable to military service.  Dr. A. opined that there 
was no verifiable diagnosed psychiatric disease onset between 
November 3, 1965 and August 1, 1966 or between July 10, 1971 
and July 19, 1971 (the Veteran's period of active duty for 
training while serving in the U.S. Army Reserves).  Dr. A. 
explained that the Veteran's service records did not 
substantiate him being treated for any psychiatric ailments, 
and that contrary to the Veteran's assertion that he was 
prescribed Librium and other psychiatric medications while in 
the military, there was no documentation in his military 
records supporting his assertion.  Further, the first 
documented indication of psychiatric problems post-service 
was not until 2006, which the Board finds weighs against the 
Veteran's claim, especially considering that the Board does 
not find that Veteran's statements noting the onset of his 
disability to be during service, or his statement noting 
continued symptoms since service, to be credible.  Finally, 
when examined for PTSD, it was determined that he in fact did 
not meet the criteria for such a diagnosis.  

As the preponderance of the evidence is against this claim, 
service connection for an acquired psychiatric disability, to 
include PTSD, panic disorder, or depression is denied.


ORDER

Service connection for cirrhosis of the liver is granted.

Service connection for an acquired psychiatric disability, 
including PTSD, anxiety or depression is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


